Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Amendment filed on 5/17/2021. Applicant’s arguments with respect to independent claim(s) 1, 11, and 21 have been considered but are moot in view of new ground of rejection as cited above. Response to Applicant’s remarks are addressed in the Response to Applicant’s Remarks section as cited below.
Claims 1-25 are pending.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 4, 5, 9-14, and 17-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trout et al. (U.S. Pub. No. 2015/0143003 A1) in view of van Rooyen (US. Pub. 2018/0240032).


As per claim 1, Trout discloses:

a microprocessor comprising a microprocessor system agent (See Figure 3, i.e. host cpu & Para [0045], i.e. CPU…transmitting message –[prior art directed to CPU communicating message to FPGA therefore include an system agent])); and 
a field programmable gate array (FPGA), the FPGA (See Figure 3) comprising: 
an FPGA system agent to process memory access requests received from the microprocessor system agent across a communications link (See Figure 3, i.e. link 130,131 with FPGA 170, 160); 
a memory controller communicatively coupled to the system agent (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory); 
a high-speed serial interface to link the system agent with a storage system (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube). 
Trout does not disclose: wherein the FPGA system agent and communications link are in coherency domain of the microprocessor.
However, van Rooyen discloses: wherein the FPGA system agent and communications link are in coherency domain of the microprocessor (See Para [0044], i.e. CPU…tighly coupled to the FPGA…QPI…cache coherent, See Para [0149], See Para [0442]-[0459], i.e. devices may be configured so as to be coherent with respect to one another, See Figures 33A, 33B, 34A, 34B, and 35 –[prior art van Rooyen discloses 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of van Rooyen into 

Trout because it would high bandwidth data transfer at low latency in memory access 

(See Para [0444]).


As per claim 2, Trout and van Rooyen discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA system agent is to extend memory semantics to the storage system (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory). 

As per claim 4, Trout and van Rooyen discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA comprises one or more accelerator circuits to perform processing on data transmitted between the microprocessor and the storage system  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory –[prior art use of FPGA in process data is considered as the accelerator circuit]).

As per claim 5, Trout and van Rooyen discloses all of the features of claim 4 as discloses above wherein Trout also discloses wherein the one or more accelerator 
As per claim 9, Trout and van Rooyen discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA comprises a fabric interface, the fabric interface to interface to a disaggregated storage system supported by a network fabric (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory).

As per claim 10, Trout and van Rooyen discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA comprises a non-volatile memory express (NVMe) memory controller to interface with an NVMe controller on a connected storage device across a high-speed serial interface (HSSI) (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube).

As per claim 11, Trout discloses:A method performed by a hardware element of a processor, the method 
comprising: 
receiving, at a system agent implemented in a field programmable gate 
array (FPGA) (See Figure 3, i.e. link 130,131 with FPGA 170, 160), a memory 
instruction, from a hardware processor (See Figure 3, i.e. 
host cpu & Para [0045], i.e. CPU…transmitting message –[prior art directed to CPU 
communicating message to FPGA therefore include an system agent])); 
identifying a memory location managed by the system agent, the memory 
location part of a storage device communicatively coupled to the FPGA (See 
Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. 
DMA engine…communication of … accesses host…memory); 
executing the memory instruction; and providing a confirmation of the 
memory instruction execution to the hardware processor (See Figure 3, i.e. 160a 
&  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA
engine…communication of … accesses host…memory).
Trout does not disclose: the system agent implemented in the field programmable gate array (FPGA), the memory instruction, from the hardware processor over a coherent interconnect link.
However, van Rooyen discloses: the system agent implemented in the field programmable gate array (FPGA), the memory instruction, from the hardware processor over a coherent interconnect link. (See Para [0044], i.e. CPU…tighly coupled to the FPGA…QPI…cache coherent, See Para [0149], See Para [0442]-[0459], i.e. devices may be configured so as to be coherent with respect to one another, See Figures 33A, 33B, 34A, 34B, and 35 –[prior art van Rooyen discloses the coupling of CPU and FPGA tighly coupled through QPI, therefore in coherency domain as cited above]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of van Rooyen into 



(See Para [0444]).

	
As per claim 12, Trout and van Rooyen discloses all of the features of claim 1 as 
discloses above wherein Trout also discloses retrieving data stored in the memory from 
across a high-speed serial interface (See Figure 3, i.e. 205 with serial interface link 215 
& Para [0041], i.e. high speed serial lines 215…memory cube).

As per claim 13, Trout and van Rooyen discloses all of the features of claim 1 as 
discloses above wherein Trout also discloses transmitting, from the FPGA, data from 
the memory to the hardware processor across a communications link (See Figure 3, 
i.e. link 130,131 with FPGA 170, 160).

As per claim 14, Trout and van Rooyen discloses all of the features of claim 11 
as discloses above wherein Trout also discloses wherein the confirmation of the 
memory instruction execution comprises an asynchronous confirmation response (See 
Para [0015], i.e. response to the message).

As per claim 17, Trout and van Rooyen discloses all of the features of claim 11 
as discloses above wherein Trout also discloses advertising to a system agent of the 
hardware processor a memory address space managed by the system agent 
implemented in the FPGA  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory 
controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses 



As per claim 18, Trout and van Rooyen discloses all of the features of claim 11 \
as discloses above wherein Trout also discloses performing, by one or more 
accelerator circuits, data processing on one or both of incoming data to the FPGA or 
outgoing data from the FPGA (See Para [0003], i.e. acceleration on 
FPGA…transform).

As per claim 19, Trout and van Rooyen discloses all of the features of claim 18 
as discloses above wherein Trout also discloses wherein the data processing comprises 
performing one or more of compression and/or decompression, encryption and/or 
decryption, structured query language (SQL) acceleration, or extract-transform-load 
(ETL) operations (See Para [0003], i.e. acceleration on FPGA…transform).

As per claim 20, Trout and van Rooyen discloses all of the features of claim 11 as discloses above wherein Trout also discloses receiving a memory access request at the FPGA system agent from a system agent associated with the hardware processor; determining a memory location for a disaggregated memory element of a fabric of memory elements; and processing the memory access request based on the determined memory location (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory).

As per claim 21, Trout discloses:A system comprising: 
a microprocessor comprising a microprocessor system agent (See Figure 
3, i.e. host cpu & Para [0045], i.e. CPU…transmitting message –[prior art directed to 
CPU communicating message to FPGA therefore include an system agent])); 
an accelerator system comprising: a system agent to process memory 
access requests received from the microprocessor system agent  (See Figure 3, 
i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA 
engine…communication of … accesses host…memory);  across a communications 
link (See Figure 3, i.e. link 130,131 with FPGA 170, 160);
a memory controller communicatively coupled to the system agent; and a high speed serial interface to link the system agent with a storage system  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory); and 
a storage device connected to the accelerator system by the high speed serial interface (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube).
Trout does not disclose: wherein the FPGA system agent and communications link are in coherency domain of the microprocessor.
However, van Rooyen discloses: wherein the FPGA system agent and communications link are in coherency domain of the microprocessor (See Para [0044], i.e. CPU…tighly coupled to the FPGA…QPI…cache coherent, See Para [0149], See 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of van Rooyen into 

Trout because it would high bandwidth data transfer at low latency in memory access 

(See Para [0444]).


As per claim 22, Trout and van Rooyen discloses all of the features of claim 21 as discloses above wherein Trout also discloses wherein the storage device comprises a solid state drive (SSD) non-volatile memory element (See Para [0031], i.e. solid state drive).

As per claim 23, Trout and van Rooyen discloses all of the features of claim 21 as discloses above wherein Trout also discloses wherein the accelerator system comprises a fabric interconnect; and wherein the storage device comprises disaggregated storage-as-memory, the disaggregated storage-as-memory a plurality of solid state drive non-volatile memory elements managed by a network fabric, the fabric coupled to the accelerator system by the fabric interconnect (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory).

prior art use of FPGA in process data is considered as the accelerator circuit]).

As per claim 25, Trout and van Rooyen discloses all of the features of claim 24 as discloses above wherein Trout also discloses wherein the one or more accelerator circuits is configured to perform one or more of compression and/or decompression, encryption and/or decryption, structured query language (SQL) acceleration, or extract-transform-load (ETL) operations (See Para [0003], i.e. acceleration on FPGA…transform).


5.	Claims 6-8 and 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trout et al. (U.S. Pub. No. 2015/0143003 A1) in view of van Rooyen (US. Pub. 2018/0240032) and further in view of Chow (“Why Put FPGAs in your CPU Socket?”, Paul Chow, High-Performance Reconfigurable Computing Group , Department of Electrical and Computer Engineering University of Toronto, http://www.cs.tsukuba.ac.jp/~yoshiki/ICFPT/2013/Day3_keynote.pdf , December 11, 2013 ).


Trout and van Rooyen does not discloses: wherein the FPGA further comprises a caching agent and a memory cache to cache data for the one or more accelerator circuits. 
However, Chow dislcoses: wherein the FPGA further comprises a caching agent and a cache to cache data for the one or more accelerator circuits (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

and van Rooyen because it would lower latency in performing tasks (See slide 4, i.e. 

benefits).




As per claim 7, Trout and van Rooyen discloses all of the features of claim 1 as discloses above.
Trout and van Rooyen does not discloses: wherein the FPGA comprises a directory cache to store a subset of a storage directory within the FPGA.
However, Chow dislcoses: wherein the FPGA comprises a directory cache to store a subset of a storage directory within the FPGA. (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 



benefits).



As per claim 8, Trout and van Rooyen discloses all of the features of claim 1 as discloses above.
Trout and van Rooyen does not discloses: wherein the FPGA comprises a cache line to temporarily store data in the FPGA prior to storing data in the storage system.
However, Chow discloses: wherein the FPGA comprises a cache line to temporarily store data in the FPGA prior to storing data in the storage system (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

and van Rooyen because it would lower latency in performing tasks (See slide 4, i.e. 

benefits).


As per claim 15, Trout and van Rooyen discloses all of the features of claim 14 as discloses above.
Trout and van Rooyen does not discloses: retrieving data from the storage-as-memory; transmitting a read response to the hardware processor; caching the data into a cache memory; and after transmitting the read response to the hardware processor, transmitting the data to the hardware processor from the cache memory.

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

and van Rooyen because it would lower latency in performing tasks (See slide 4, i.e. 

benefits).

As per claim 16, Trout and van Rooyen discloses all of the features of claim 11 as discloses above.
Trout does not discloses: caching data retrieved from the memory location in a cache in the FPGA.
However, Chow dislcoses: caching data retrieved from the memory location in a cache in the FPGA. (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

and van Rooyen because it would lower latency in performing tasks (See slide 4, i.e. 

benefits).


Allowable Subject Matter
3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments with respect to claim 3 (Applicant’s remarks, Page 11 5/17/2021) are persuasive



Response to Applicant’s Remarks

8.	With respect to Applicant’s remarks, the following are addressed:


Applicant’s arguments with respect to independent claim(s) 1, 11, and 21 have been considered but are moot in view of new ground of rejection as cited above. In the rejection above, prior art van Rooyen discloses that FPGA link with microprocessor over a coherency domain as cite above – therefore the combination of Trout and van Rooyen discloses the limitations of the claims as cited above.
Applicant’s arguments with respect to claim 3 (Applicant’s remarks, Page 11 5/17/2021) are persuasive, claim 3 is now indicated as being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to Applicant’s remarks, prior art Trout use FPGA in order process data from memory to processor is considered as the accelerator circuit, as the FPGA facilitate the  processing of the data from the memory (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory –[prior art use of FPGA in process data is considered as the accelerator circuit]). To further support the position, prior art van Rooyen also reference the FPGA as an accelerate hardware therefore being the accelerator circuit (See Para [0454], i.e. accelerated by discrete low-level FPGA hardware acceleration calls, hardware acceleration functions).Because the prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under prior art Trout as cited above.
	The rejection of the claims are rejected under prior art Trout 

and van Rooyen and Chow as cited above. This office action is Final.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NHA T NGUYEN/Primary Examiner, Art Unit 2851